Citation Nr: 1822839	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-24 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

2.  Entitlement to an initial compensable evaluation for residuals of shrapnel wound to the left leg.

3.  Entitlement to service connection for residuals of shrapnel wound to the right leg.

4.  Entitlement to service connection for left leg arthritis to include as secondary to residuals of shrapnel wound to the left leg.

5.  Entitlement to service connection for residuals of shrapnel wound to the right arm.  

6.  Entitlement to service connection for restrictive lung disease claimed as lung condition as a result of asbestos exposure.

7.  Entitlement to service connection for degenerative disc disease and scoliosis (back condition) as secondary to the service connected disability of residuals of shrapnel wound to the left leg.

8.  Entitlement to service connection for radiculopathy of the right sciatic nerve.

9.  Entitlement to service connection for radiculopathy of the left sciatic nerve.  

10. Entitlement to service connection for radiculopathy of the right upper extremity.

11. Entitlement to service connection for radiculopathy of the left upper extremity.


REPRESENTATION

Veteran represented by:  West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record and has been reviewed.      

In a statement received in May 2013, the Veteran raised the issue of service connection for residuals of a neck injury.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) so the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9 (b) (2017).

The service connection claims for residuals of shrapnel wounds to the right arm and right leg are decided below along with the service connection claim for left leg arthritis.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in a state of relative equipoise regarding whether the Veteran has residuals of a shrapnel wound in his right leg.  

2.  The evidence is in a state of relative equipoise regarding whether the Veteran's left knee degenerative joint disease is due to lower extremity shrapnel wounds.   

3.  The preponderance of the evidence indicates that the Veteran does not have residuals of a shrapnel wound in his right arm.  


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound to the right leg were incurred in service.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Degenerative joint disease in the left knee was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).

3.  Residuals of a shrapnel wound to the right arm were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the report of which is adequate to evaluate the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in September 2017.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection Claims

The record documents that shrapnel wounded the Veteran's left leg during a training exercise in Europe in 1967.  Residuals of the injury were found service connected in the August 2013 rating decision on appeal.  That decision denied the Veteran's other claims that shrapnel also wounded his right leg and right arm, and that he developed left leg arthritis as the result of the shrapnel wounds.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of STRs, VA treatment records, lay assertions, and a March 2013 VA examination report.  This evidence indicates that the Veteran does not have shrapnel wounds to his right arm.  The evidence does indicate, however, that he has shrapnel wounds to his right leg, and that left knee arthritis is a residual of the in-service shrapnel wounds.  

	Right Leg

The STRs clearly note shrapnel wounds and treatment of the left leg.  The STRs do not note any such injury to the right leg.  The Veteran claims, however, that exploding shrapnel injured his right leg as well as his left leg.  

A May 2012 radiology examination report of the right leg/hip area stated "[r]adiopaque metallic density noted overlying the proximal femur on the right side compatible with foreign body probably in the soft tissue."  Further, in the only VA examination report of record addressing this claim, the March 2013 VA examiner indicated that a re-xray of the right leg confirmed the presence of metallic foreign bodies in the right leg.  

The March 2013 VA examiner ultimately found the metallic bodies in the right leg likely unrelated to service based on the absence of evidence in STRs indicating an entry wound to the right leg.  However, the Board finds the evidence in a state of relative equipoise on this issue.  See Alemany and Gilbert, both supra.  On the one hand, the STRs are negative regarding right leg shrapnel wounds and treatment, and the March 2013 VA examiner provided a negative opinion.  On the other hand, the basic circumstances surrounding the explosion and shrapnel injury tend to raise doubt about the March 2013 VA examiner's opinion, and tend to corroborate the Veteran's lay assertion that the explosion injured his right leg as well as his left leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The first basic circumstance is that an in-service explosion injured the Veteran's lower body.  The second basic circumstance is that the Veteran's right leg, in addition to his left leg, was treated soon after the explosion.  The Veteran was treated at a British military hospital in which he was inpatient for nine days, from October 29 to November 6, 1967.  A medical summary report from the British hospital notes the left leg treatment for shrapnel wounds.  Another medical summary report, produced by U.S. personnel, indicates that the Veteran was also treated during this period - at the British military hospital - for an injury to the right leg, for which he underwent surgery to the right knee.  This latter summary report does not note shrapnel wounds to the right leg or knee.  However, with regard to the right leg injury, there are no medical records or reports from the British military hospital included in the claims file.  So, the question of what exactly happened to the Veteran's right leg, and what type of treatment the right leg underwent between October 29 and November 6, 1967, persists.  This question undermines the March 2013 VA opinion, and creates reasonable doubt regarding the claim.  The third basic circumstance tending to corroborate the claim is that the Veteran has metallic foreign bodies in the soft tissue of his right leg.  

Thus, although the STRs are negative for a shrapnel wound to the right leg and the March 2013 VA opinion counters the claim, the Board cannot find that the preponderance of the evidence is against the claim for service connection.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for residuals of a shrapnel wound to the right leg.    

	Left Knee

The Veteran claims that he developed arthritis in his left leg as the result of the in-service explosion and injury.  A service connection finding is also warranted for this claim for the following reasons.  

First, the March 2013 VA examiner diagnosed the Veteran with degenerative joint disease in the left knee.  Second, the STRs note injury to the left leg during service.  Third, in the only medical report addressing this issue, the March 2013 VA examiner indicated a causal relationship between the left knee arthritis and the in-service injury.  Specifically, the report notes left knee arthritis, indicates an opinion addressing the left knee and lower leg, addresses whether the Veteran had residuals of the in-service wound, and found it "at least as likely as not" that the residuals related to the incident in service.  See 38 C.F.R. §§ 3.303, 3.310.  The Board notes that the opinion is not exactly clear in indicating that it applied to the knee arthritis as well as the shrapnel itself.  Nevertheless, the examiner fully examined the left knee, clearly noted a disability, and then, in addressing the issue of residuals, noted the knee.  As such, the Board will grant the Veteran the benefit of the doubt on this issue.  Service connection is therefore warranted for degenerative joint disease in the left knee.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

	Right Arm 

The Veteran also asserts that the exploding shrapnel injured his right arm.  For the following reasons, a service connection finding is unwarranted for this claim.  First, the STRs are negative for a shrapnel wound to the right arm.  Indeed, the September 1968 discharge reports of medical examination and history are negative for such an injury, as is a December 1968 statement from the Veteran indicating no change in health status since the September 1968 examination.  Further, no credible evidence dated since service corroborates the Veteran's claim that he has residuals of a shrapnel wound in his right arm.  The May 2012 radiology report of the right leg/hip (which noted the metallic foreign bodies in the right leg) states that the Veteran had "metallic foreign body overlying the right proximal humerus."  However, as the March 2013 VA examiner noted, this aspect of the radiology report is erroneous inasmuch as the report pertains to radiology examination of the right leg/hip area, not the arm area.  Further, the March 2013 VA examiner "re-xrayed the right shoulder and forearm and no shrapnel was noted."  Thus, the record lacks evidence of an injury during service to the right arm, and, most significantly, lacks evidence of current residuals due to shrapnel injury to the right arm.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of evidence of a current disability, there can be no grant of service connection under the law).  

In assessing whether the Veteran has current residuals of a shrapnel wound during service, the Board has considered his lay assertions indicating that his right arm was injured during the incident in service along with his legs.  His statements have evidentiary value inasmuch as the Veteran is competent to report what he observes, feels, and senses such as pain from an injury.  See Jandreau, supra.  However, on the issue of diagnosis, whether he has shrapnel in his right arm, the lay evidence is not persuasive vis a vis the medical evidence in the claims file.  The issue of whether the Veteran has shrapnel in his right arm concerns internal pathology beyond a lay witness' capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  His lay assertions are not medically significant, therefore, on this particular issue.  The lay evidence is not credible in light of the medical evidence before the Board, which consists of STRs that are negative for right arm shrapnel wound, and of the March 2013 VA report which specifically states that, based on physical and radiology examination, the Veteran did not sustain a shrapnel wound to the right arm for which there are current residuals.  As such, the medical evidence preponderates against the Veteran's lay assertions here.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claim to service connection for residuals of shrapnel wounds to the right arm, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for residuals of a shrapnel wound to the right leg is granted.   

Entitlement to service connection for left knee degenerative joint disease is granted.  

Entitlement to service connection for residuals of a shrapnel wound to the right arm is denied.  


REMAND

For the following reasons, a remand is warranted for the claims remaining on appeal.  

First, the claims for higher initial ratings, for bilateral hearing loss and residuals of the shrapnel would to the left leg, should be remanded for new VA compensation examinations.  In the September 2017 Board hearing, the Veteran indicated that these disorders have worsened since the most recent examination conducted over five years ago in March 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Second, the Veteran should undergo another VA examination of his lungs.  He claims service connection for lung disability due in part to asbestos exposure during service.  The March 2013 VA report is unclear regarding the nature of the Veteran's lungs.  The examiner indicated a normal chest x-ray of the Veteran, but then indicated that he had restrictive lung disease from scoliosis.  Further, the examination was conducted over five years ago so its conclusions regarding the Veteran's lungs are now outdated.  

Third, a new examination of the back should be conducted.  The March 2013 VA examiner diagnosed the Veteran with scoliosis and with degenerative changes in the spine, and found the disorders unrelated to service.  But the examiner did not comment on the Veteran's assertion that lower back disability is due to lower extremity disability.  Further, the examiner did not address whether, in light of the October 1965 entrance report of medical examination noting a normal spine, the scoliosis is acquired or congenital.  A new examination should address these issues.  The service connection claims regarding lower extremity radiculopathy must be remanded as well as both are inextricably intertwined with the service connection claim for lower back/spine disability.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Fourth, the Veteran should be provided with a medical examination into his service connection claim for upper extremity radiculopathy, which was not addressed in the March 2013 VA examination report.  The evidence indicates that the Veteran has this disorder (and an associated neck disability).  Further, in a statement of record received in May 2013, the Veteran indicated that he incurred neurological disability in the upper arms as the result of a motor vehicle accident (MVA).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This issue is also inextricably intertwined with the issue regarding neck disability referred to the AOJ in the Introduction section above.  See Smith, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in April 2014.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule the Veteran for VA examinations to determine the nature and severity of his service-connected bilateral hearing loss disability and his service-connected left leg disability involving residuals of the in-service shrapnel injury.  Any and all indicated studies deemed necessary by the examiners should be accomplished. 
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of a lung disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a).  What lung disorders has the Veteran had since October 2012?    

(b).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any such lung disability is related to a disease, event, or injury during service? 

In answering this question, consider and discuss the Veteran's assertion that he was exposed to asbestos during service.  

All opinions must be fully explained and supported by a rationale.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of a lower back/spine disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a).  What lower back/spine disorders has the Veteran had since October 2012?    

In answering (a), discuss whether the scoliosis diagnosed in the March 2013 VA report is acquired or congenital.  In doing so, note the STRs of record, to include the October 1965 entrance report of medical examination, which do not indicate any scoliosis during service.  

(b).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a lower back/spine disability is related to a disease, event, or injury during service? 

In answering (b), discuss whether the Veteran's scoliosis is congenital.  If not, was scoliosis acquired during service?  If so, does he have a current lower back/spine disorder that amounts to a superimposed disability which, at least as likely as not, resulted from, and in addition to, a scoliosis defect during service?

(c).  If the answer to (b) is negative, is it at least as likely as not that lower back/spine disability is due to or caused by service-connected lower extremity disability? 

In answering (c), consider and discuss the Veteran's lay assertions that leg problems resulting from the in-service injuries led to his lower back disability.    

(d).  If the responses to (b) and (c) are negative, is it at least as likely as not that lower back/ spine disability has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected lower extremity disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

All opinions must be fully explained and supported by a rationale.   

5.  Schedule the Veteran for an examination to determine the nature and etiology of an upper arm neurological disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a).  What upper extremity neurological  disorders has the Veteran had since October 2012?  

(b).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that upper extremity neurological disability is related to a disease, event, or injury during service? 

In answering this question, consider and discuss the Veteran's May 2013 statement that he injured his neck and arms in a MVA during service, and has experienced neurological symptoms since then.  

All opinions must be fully explained and supported by a rationale.  
6.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the May 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


